DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I (method claims 1-10) in the reply filed on January 22, 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 23-24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Depuy Bone Tamp (NPL cited on PTO-892; “Depuy”).
**Animated video of the Phalinx system being used is shown in this video link: https://www.broadcastmed.com/8064/videos/phalinx-hammertoe-fixation-system-surgical-technique-animation-011725
**Youtube link: https://www.youtube.com/watch?v=J7TgjxiCNqM
**Link for Depuy Tamp https://www.flickr.com/photos/lostparcels/31025179995
Wright discloses a method of treatment (pages 1-16), comprising: sliding a bone tamp (page 10; the impactor) over a guide wire (page 10, top paragraph) projecting from a digit of a foot (page 10; Fig. 9) and protruding from an interphalangeal implant (Fig. 9), the bone tamp including a distal end portion (portion nearest the bone) defined by a surface having a concave contour (pages 10 and 14; also the video linked above shows a clearer view that the impactor does have the concave contour), wherein the bone tamp includes a reduced outer diameter section (the shaft adjacent the distal portion) adjacent to the distal end portion (Fig. 9), and also includes a handle (Fig. 9; the proximal end of the tamp) proximal of the reduced outer diameter section), and wherein the entire bone tamp is integrally formed as a one-piece structure without any seams (Fig. 9); and applying a force to the distal end of the digit using the bone tamp (page 10, Fig. 9). Wherein the bone tamp includes a bore receiving the guide wire during the sliding step (Fig. 9; pages 10 and 14 along with video). Wherein the guide wire is K-wire (page 10). Wherein the step of applying the force includes pushing bone tamp (page 10; Fig. 9; video). Wherein the surface is sized and shaped to correspond to the size and 
However, Wright does not disclose the handle having a greater diameter than the reduced diameter section.
Depuy teaches a tamp that includes a reduced outer diameter section adjacent to a distal end portion, and also includes a handle proximal of the reduced outer diameter section, wherein the handle exhibits a greater diameter than the reduced outer diameter section, and wherein the entire bone tamp is integrally formed as a one-piece structure without any seams (see NPL image). The handle is directly grasped by a hand of a user during the step of using the tamp (this is the inherent nature of a handle). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the tamp of Wright to be shaped with a handle and a reduced diameter shaft portion, as taught by Depuy, in order to allow the tamp to be a hand held device, this one-piece structure is also known to make it easier to clean and sterilize so material and fluids are not getting stuck in between any connecting parts.

    PNG
    media_image1.png
    1047
    1722
    media_image1.png
    Greyscale

Fig. A: Screenshot of the Depuy Tamp.

In regards to claims 9 and 26, Wright discloses the surface as noted above wherein the evidence seems overwhelmingly clear, there is an unlikely chance that what is shown is not perfectly clear to be a symmetrical surface due to limitations in our ability to digitize images.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the surface symmetrical about an axis of the bone tamp, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a tamping surface. Also, it has been held that where the general conditions of a claim are disclosed (what appears to be a symmetrical surface) in the prior art, discovering the optimum or workable ranges 
In regards to claim 23, Wright in view of Depuy disclose the method and apparatus structure as noted above.
However, they do not disclose applying force by grasping the reduced outer diameter section with the hand.
It is inherent that the user will for sure be using the handle to manipulate the tamp of Depuy. Official notice is being taken that it would be obvious to also grasp the reduced diameter section to help guide and apply force. This type of action is well known for hand-held devices such as screw drivers for around the house maintenance. Grabbing the handle with one hand and using the opposite hand to help guide and give more control to the tip is a very common technique.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the hand to grasp the reduced diameter portion of the tool to help apply force and steady/guide the distal end of the tamp, since this is a well-known common technique for general hand-held tools. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Depuy Bone Tamp (NPL cited on PTO-892; “Depuy”), in further view of Holt et al. (US 5395372; “Holt”).
Wright in view of Depuy discloses the method as noted above.

Holt teaches applying force to an object (Fig. 8; col. 3, lines 44-60) by directly striking a proximal end of an impactor (62) with a tool (63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to directly strike the tamp of Wright in view of Depuy with a tool, as taught by Holt, in order to help apply force to the impactor (Fig. 8; col. 3, lines 44-60). 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (NPL#5 on Applicant’s IDS filed 5/31/2019; “Wright”), in view of Depuy Bone Tamp (NPL cited on PTO-892; “Depuy”), in further view of Kleiner (US 2011/0196433).
Wright in view of Depuy discloses the method as noted above.
However, they do not disclose if the tamp is sanitized after use.
Kleiner teaches a method that sanitizes the surgical components after being used in a first procedure so they can be used in a second procedure (paragraph [0041]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to sanitize the tamp of Wright in the manner taught by Kleiner, in order to be able to reuse the tamp (paragraph [0041]).

Response to Arguments
In regards to claim 1 the Applicant argues that if one made Wright’s drill handle integral with its impactor, Wright’s impactor would no longer be detachable from its drill 
Applicant’s arguments with respect to claims 9 and 26 have been fully considered, but are not persuasive. The Examiner maintains the rejection and the previous arguments. Furthermore, MPEP 2125 states:
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775